This case originated in the court of a justice of the peace, was appealed to the county court, and from there to the circuit court, where the judgment of the county court was affirmed.
The appeal to this court was not allowed by the circuit court or by a judge of this court, for which reason the appellee requests that the appeal be dismissed.
The appellant's contention is that the appeal is allowed by section 67, Code of 1930, which he says must not be construed to have been repealed or amended by section 705, Code of 1930.
Section 67 provides for an appeal from the circuit court to the Supreme Court in all cases appealed directly to the circuit court from a court of the justice of the peace. Section 705, Code of 1930, requires all appeals from courts of justices of the peace to be to the county court, in counties where there are such courts, and from that court to the Supreme Court, and therefore governs here. That section expressly provides that: "There shall be no appeal from the circuit court to the Supreme Court of any case civil or criminal which originated in a justice of the peace, municipal or police court and was thence appealed to the county court and thence to the circuit court unless in the determination of the case a constitutional question be necessarily involved and then only upon the allowance of the appeal by the circuit judge or by a judge of the supreme court.
Motion sustained. *Page 254